Foster, Vice-Ordinary.
This appeal is from a decree of the orphans court of the county of Essex, admitting to probate a paper purporting to be the last will and testament of George A. Ohl, deceased.
This appeal, and an action pending in the court of chancery, attacking the validity of certain conveyances, whereby decedent, in April, 1921, changed the title to real estate then held personally by him, into an estate by the entirety, by placing title thereto in himself and wife, have at the request of counsel for all the parties been heard and considered together upon the record made in the orphans court on the hearing of the caveat against the probate of the will, supplemented by the evidence offered in this court on the hearing of this appeal and of the cause pending in the court of chancery.
Prom my consideration of the record thus made, I find that decedent possessed and exercised proper testamentary capacity in the preparation and execution of his will; and that the will is not the product of undue influence exercised over testator by his wife, or any one else. Because of the detailed recital and review of the essential evidence in this cause, contained in the opinion filed by Judge Stickel in admitting the will to probate, I have not deemed it necessary to make a repetition of such recital and review here, par*166ticularly in view of the fact that the evidence offered upon the hearing of the appeal was in effect merely cumulative or in rebuttal of evidence offered in the orphans court. And, as I fully concur in the conclusions reached and the judgment announced in the orphans court admitting the will -to probate, I will advise that the- "decree appealed from be affirmed.